                Case 2:18-cv-00719-SMD Document 65 Filed 12/04/18 Page 1 of 1


                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 Northern DIVISION



Green                                          }
                                               }
                   Plaintiff                   }         Case No. 2:18-cv-00719-GMB
                                               }
         v.                                    }
                                               }
                                               }
 State Board of Medical                        }
                                               }
                   Defendant                   }




      Consent to Magistrate Judge Jurisdiction
      In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Eleventh Circuit.



DATE:     October 29, 2018                      NAME:    Bailey Kincey Green

                                 PARTY REPRESENTED       Norris W. Green
